Name: Commission Regulation (EEC) No 2224/90 of 30 July 1990 derogating for the 1989/90 wine year from Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in articles 35 and 36 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 No L 202/34 Official Journal of the European Communities 31 . 7. 90 COMMISSION REGULATION (EEC) No 2224/90 of 30 July 1990 derogating for the 1989/90 wine year from Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Council Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Articles 36 (6), 47 (3) and 81 thereof, Whereas Commission Regulation (EEC) No 3105/88 (3), as amended by Regulation (EEC) No 2352/89 (4), set the dates by which producers subject to an obligation to distil under Article 36 have to deliver to a distiller or fortifier of wine such wine as has not been exported ; Whereas, for the 1989/90 wine year, traditional exports will be unable to be completed within the usual periods ; whereas the producers concerned by such exports should, therefore, be enabled to discharge their obligations as regards distillation by adapting various dates laid down by Regulation (EEC) No 3105/88 for the 1989/90 wine year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,  in the first paragraph of Article 7, *31 July is hereby replaced by '31 October',  in the second paragraph of Article 7, '30 June' is hereby replaced by '30 September',  in the first subparagraph of Article 8 ( 1 ), ' 31 July' is hereby replaced by '31 August',  in the second indent of the first subparagraph of Article 8 (2), '31 July' is hereby replaced by '31 August',  in Article 11 (2), '31 December' is hereby replaced by '31 January',  in Article 12 ( 1 ), '31 August' is hereby replaced by '30 November',  in Article 13 ( 1 ), '30 November' is hereby replaced by '31 December',  in Article 15 ( 1 ), '31 January' is hereby replaced by '31 August',  in Article 15 (3), '31 July' is hereby replaced by '31 October',  in the second subparagraph of Article 15 (5), '31 December' is hereby replaced by '31 January'. HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Regulation (EEC) No 3105/88 , for the 1989/90 wine year : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27 . 3 . 1987, p. 1 , (2) OJ No L 132, 23. 5 . 1990, p. 19 . (&lt;) OJ No L 277, 8 . 10 . 1988, p. 21 . (4) OJ No L 222, 1 . 8 . 1989, p. 54.